Filed 2/10/14 P. v. Berner CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                         H040079
                                                                   (Santa Clara County
         Plaintiff and Respondent,                                  Super. Ct. No. C1356190)

         v.

CHRISTOPHER DEWEY BERNER,

         Defendant and Appellant.


                                              I. INTRODUCTION
         Defendant Christopher Dewey Berner pleaded no contest to failing to update his
sex offender registration within five working days of his birthday. (Pen. Code, §290.012,
subd. (a).)1 In accordance with the plea agreement, the trial court suspended imposition
of sentence, placed defendant on probation on the condition that he serve 90 days in the
county jail, and stayed the jail term while defendant was on electronic monitoring.
         Defendant filed a timely notice of appeal, and we appointed counsel to represent
him in this court. Appointed counsel has filed an opening brief that states the case and
facts but raises no issue. We notified defendant of his right to submit written argument
on his own behalf within 30 days. The 30-day period has elapsed and we have received
no response from defendant.


         1
         All statutory references hereafter are to the Penal Code unless otherwise
indicated.
       Pursuant to People v. Wende (1979) 25 Cal. 3d 436 and People v. Kelly (2006)
40 Cal. 4th 106, we have reviewed the entire record. Following the California Supreme
Court’s direction in People v. Kelly, supra, at page 110, we provide “a brief description
of the facts and procedural history of the case, the crimes of which the defendant was
convicted, and the punishment imposed.”
                II. FACTUAL AND PROCEDURAL BACKGROUND
       In this case, no preliminary hearing was conducted and the waived referral report
submitted by the probation officer did not include a summary of the facts of the instant
offense.
       Defendant was required to register as a sex offender pursuant to section 290 based
on a prior felony conviction for possession of child pornography in violation of section
311.11, subdivision (a). The felony complaint filed on May 3, 2013, charged defendant
with one count of willfully failing to update his sex offender registration within five
working days of his birthday. (§290.012, subd. (a).)
       On June 4, 2013, defendant entered into a plea agreement whereby he pleaded no
contest to the charge of violating section 290.12, subdivision (a) in exchange for three
years of probation, 90 days on the electronic monitoring program, and a continuing
obligation to register. During the hearing held on August 9, 2013, the trial court denied
defendant’s motion pursuant to People v. Marsden (1970) 2 Cal. 3d 118 and also denied
defendant’s motion to withdraw his plea.
       The sentencing hearing was also held on August 9, 2013. The trial court
suspended imposition of sentence, placed defendant on probation for three years on the
condition that he serve 90 days in the county jail, and stayed the jail term while defendant
was on electronic monitoring. Due to defendant’s economic status, the trial court stated
on the record that the court declined to impose a restitution fine (§ 1202.4, subd. (b)(2))
and suspended a $240 parole revocation restitution fine (§ 1202.45). The minute order of

                                              2
August 9, 2013, indicates that both fines were waived. The court also ordered payment
of a court security fee of $40 (§ 1465.8, subd. (a)(1)), a criminal conviction assessment
fee of $30 (Gov. Code, § 70373), and a criminal justice administration fee of $129.75 to
the City of San Jose (Gov. Code, § 29550.2). Additionally, the court directed that the the
probation supervision fee not exceed $35 per month.
                                       III. APPEAL
       On August 16, 2013, defendant filed a notice of appeal challenging the validity of
the plea. The trial court granted defendant’s request for a certificate of probable cause,
which stated: “The defendant believes that the judge abused his discretion in denying the
motion to withdraw the plea based on ineffective assistance of trial counsel. The
defendant believes that trial counsel was not competent in advising the defendant to enter
a plea of guilty and in investigating and preparing the case. Thus the plea was also
improperly induced by representations which interfered with the defendant’s ability to
make informed decisions. These issues go to the legality of the proceedings and may be
reviewed on appeal. [Citations.]”
       Having carefully reviewed the entire record, we conclude that there are no
arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d at pp. 441-443.)
                                    IV. DISPOSITION
       The judgment is affirmed.




                                             3
                                ____________________________________
                                BAMATTRE-MANOUKIAN, ACTING P.J.




WE CONCUR:




_________________________________
MIHARA, J.




_________________________________
GROVER, J.




                                    4